REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest known prior art is Smith, US 2016/0019600 A1. Like the instant application, Smith teaches a graphical user interface for receiving user input to edit tags. Smith fig. 5. However, the instant application contains several distinguishing features. First, Smith does not describe providing a tag manager graphical user interface in a second web domain (i.e., cross-domain). Rather, Smith merely describes a client-based native application. See id. fig. 5, ¶¶ 58-59. Second, Smith does not disclose user navigation to a tagged element in a container. Rather, a graph of a website is presented based on user entry of a URL. See id. fig. 5. Finally, Smith does not disclose the use of a pointer code associated with a tagged element in order to retrieve corresponding tag code and then store the updated tag code. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144